                                                                           USDC SDNY
UNITED STATES DISTRICT COURT                                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                              ELECTRONICALLY FILED
                                                                           DOC #:
                                                                           DATE FILED: 12/9/2019
 SECURITIES AND EXCHANGE COMMISSION,

                       Plaintiff,                          1:19-cv-03785-GHW

        vs.
                                                           ECF CASE
 ONE OR MORE UNKNOWN TRADERS
 IN THE SECURITIES OF ANADARKO
 PETROLEUM CORPORATION,



                       Defendants.



                                             ORDER

       On December 5, 2019, Plaintiff Securities and Exchange Commission filed a Notice of

Voluntary Dismissal Without Prejudice pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i).

       NOW, THEREFORE, IT IS HEREBY ORDERED that, as the above-captioned action

has been voluntarily dismissed without prejudice, the asset freeze ordered in the Court’s April

29, 2019 (Dkt. No. 3) and May 20, 2019 (Dkt. No. 13) Orders is therefore vacated.

       The Clerk of Court is directed to close the case.


SO ORDERED.

Dated: December 8, 2019
New York, New York


                                      _________________________________________
                                                 GREGORY H. WOODS
                                               United States District Judge
